DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is unclear thus indefinite. It is unclear how the claim limitation “a DLC set to 8 bytes” in line 2 of claim 19 correlates with the data generated in the vehicle from the first TP or second TP.
Claim 20 is rejected for being dependent on claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 11, 12, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 20210065474 herein after Liu) in view of Kim (US 20150373158) further in view of Morita et al (US 20180314857 herein after Morita).

a vehicle controller, comprising: a communication device  configured to receive a diagnostic message for diagnosing a vehicle (Fig. 2 “Target Vehicle”, “Vehicle Connector”, At S203, the device connector 102 sends the first data packet”) from an external diagnostic device (Fig. 2 “Diagnostic device”, [0098] “The target vehicle 104 and the diagnostic device 101 repeatedly perform remote interaction of CAN bus messages through carrying out operations at S201 to S212”); and a processor configured to: identify the diagnostic message (Fig. 8 “Processor 802”, [0109] “may include one or more of the following components: a memory 801, a processor 802, and a communicator 803”, S204 “Decapsulate the first data packet into the first CAN bus message”));
and control the communication device to transmit data generated in the vehicle (Fig. 2 “S205-206”, [0082] “the vehicle connector 103 and the target vehicle 104 perform the CAN bus connection through the CAN. The vehicle connector 103 can obtain the type information of the target vehicle 104 before the vehicle connector 103 sends the first CAN bus message to the electronic control unit of the target vehicle 104”).
Lui does not teach under a transport protocol (TP) selected between a first TP configuring data to a fixed size and a second TP configuring data to a variable size, the second TP being distinguished from the first TP.
However, Kim teaches under a transport protocol (TP) selected between a first TP configuring data and a second TP configuring data, the second TP being distinguished from the first TP ([0053] “the first or second communication controller 20 or 30 (e.g., the first or second communication scheme). In the network system configured as described above, each controller selects and employs a communication scheme suitable for its function performance among CAN and CAN-FD communications”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Kim does not teach first TP configuring data to a fixed size and a second TP configuring data to a variable size.
However, Morita teaches first TP configuring data to a fixed size and a second TP configuring data to a variable size ([0070] “While the data length of a CAN is a fixed length of 8 bytes, the data length of a CAN-FD is a variable length between 8 bytes to 64 bytes”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui and Kim to incorporate the teachings of Morita. One of ordinary skill in the art would have been motivated to make this modification in order to create a more adaptive and flexible system.


Regarding claim 2, 12, Lui does not teach wherein the processor includes: a first controller configured to control the first TP to transmit data with an 8-byte size; and a second controller configured to control the second TP to transmit data with a byte size greater than the 8-byte size.
 However, Kim teaches wherein the processor includes: a first controller configured to control the first TP to transmit data with an 8-byte size ([0053] “the first or second communication controller 20 or 30 (e.g., the first or second communication scheme). In the network system configured as described above, each controller selects and employs a communication scheme suitable for its function performance among CAN and CAN-FD communications”, [0055] “The CAN communication message is configured to include a standard data frame shown in FIG. 2. The maximum communication speed of transmittable data is 1 Mbps, and the maximum data amount of transmittable data is 8 bytes (64 bits)”); and a second controller configured to control the second TP to transmit data with a byte size greater than the 8-byte size ([0053] “the first or second communication controller 20 or 30 (e.g., the first or second communication scheme). In the network system configured as described above, each controller selects and employs a communication scheme suitable for its function performance among CAN and CAN-FD communications”, [0056] “The CAN-FD communication message is configured to include a standard data frame shown in FIG. 3. The maximum communication speed of transmittable data is 15 Mbps, and the maximum data amount of transmittable data is 64 bytes (512 bits)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 4, 14, Lui does not teach wherein the processor is configured to: set a data length code (DLC) for the first TP to 8 bytes.
However Kim teaches wherein the processor is configured to: set a data length code (DLC) (Fig. 4 “DLC” “CAN Frame”) for the first TP to 8 bytes ([0055] “The CAN communication message is configured to include a standard data frame shown in FIG. 2. The maximum communication speed of transmittable data is 1 Mbps, and the maximum data amount of transmittable data is 8 bytes (64 bits)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 6, 16, Lui does not teach wherein the processor is configured to: set a DLC for the second TP to 64 bytes.
However, Kim teaches wherein the processor is configured to: set a DLC for the second TP to 64 bytes ([0056] “The CAN-FD communication message is configured to include a standard data frame shown in FIG. 3. The maximum communication speed of transmittable data is 15 Mbps, and the maximum data amount of transmittable data is 64 bytes (512 bits)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.

Regarding claim 8, 18, Lui does not teach wherein the processor is configured to: set a DLC for the second TP to at least one of 8, 12, 16, 20, 24, 32, or 48 bytes.
However, Kim teaches wherein the processor is configured to: set a DLC for the second TP ([0056] “The CAN-FD communication message is configured to include a standard data frame shown in FIG. 3. The maximum communication speed of transmittable data is 15 Mbps, and the maximum data amount of transmittable data is 64 bytes (512 bits)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Kim does not teach set a DLC for the second TP to at least one of 8, 12, 16, 20, 24, 32, or 48 bytes.
However, Morita teaches set a DLC for the second TP to at least one of 8, 12, 16, 20, 24, 32, or 48 bytes ([0070] “While the data length of a CAN is a fixed length of 8 bytes, the data length of a CAN-FD is a variable length between 8 bytes to 64 bytes”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui and Kim to incorporate the teachings of Morita. One of ordinary skill in the art would have been motivated to make this modification in order to create a more adaptive and flexible system.

Claims 5, 7, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Kim further in view of Morita as applied to claims 1, 2, 4, 6, 8, 11, 12, 14, 16, and 18  above, and further in view of Hartwich et al.(US 20140258581 herein after Hartwich).


Regarding claim 5, 15, Lui does not teach wherein the processor is configured to: compare the DLC set to 8 bytes with the data generated in the vehicle; and form a controller area network (CAN) TP data frame of an 8- byte size.
However, Kim teaches wherein the processor is configured to: the DLC set to 8 bytes with the data generated in the vehicle; and form a controller area network (CAN) TP data frame of an 8- byte size ([0060] “each of the CAN and CAN-FD communication controllers, i.e., controllers in a single network, receives and identifies r0 (e.g., in the CAN communication message) that is the next bit of an identifier extension (IDE) bit of the message or an extended data length (EDL) bit (e.g., in the CAN-FD communication message), thereby deciding the communication scheme of the transmission controller. For example, if the next bit of the IDE bit is identified as a dominant (e.g., ‘0’), each heterogeneous communication controller decides that the transmission controller uses the CAN communication scheme. If the next bit of the IDE bit is identified as a recessive (e.g., ‘1’), each heterogeneous communication controller decides that the transmission controller uses the CAN-FD communication scheme”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Kim and Morita does not teach compare the DLC.
However, Hartwich teaches compare the DLC([0065] “If what is present at the branching point 310, for example after reception of the second bit of the control field as a dominant r0 bit, is the information that, in accordance with the first marker, communication is occurring according to standard CAN (path labeled "1" in FIG. 3), then in step 312 the further bits of the control field are read in. Based on those bits, the data length code is evaluated in accordance with standard CAN, and in step 316 the associated volume of data (8 bytes maximum, corresponding to the data field)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, and Morita to incorporate the teachings of Hartwich. One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of the system.


Regarding claim 7, Lui does not teach wherein the processor is configured to: compare the DLC set to 64 bytes with the data generated in the vehicle; and form a controller area network with flexible data rate (CAN- FD) TP data frame of an 64-byte size.
However, Kim teaches wherein the processor is configured to: the DLC set to 64 bytes with the data generated in the vehicle; and form a controller area network with flexible data rate (CAN- FD) TP data frame of an 64-byte size ([0060] “each of the CAN and CAN-FD communication controllers, i.e., controllers in a single network, receives and identifies r0 (e.g., in the CAN communication message) that is the next bit of an identifier extension (IDE) bit of the message or an extended data length (EDL) bit (e.g., in the CAN-FD communication message), thereby deciding the communication scheme of the transmission controller. For example, if the next bit of the IDE bit is identified as a dominant (e.g., ‘0’), each heterogeneous communication controller decides that the transmission controller uses the CAN communication scheme. If the next bit of the IDE bit is identified as a recessive (e.g., ‘1’), each heterogeneous communication controller decides that the transmission controller uses the CAN-FD communication scheme”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Kim and Morita does not teach compare the DLC.
However, Hartwich teaches compare the DLC([0065] “If what is present at the branching point 310, for example after reception of the second bit of the control field as a dominant r0 bit, is the information that, in accordance with the first marker, communication is occurring according to standard CAN (path labeled "1" in FIG. 3), then in step 312 the further bits of the control field are read in. Based on those bits, the data length code is evaluated in accordance with standard CAN, and in step 316 the associated volume of data (8 bytes maximum, corresponding to the data field)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, and Morita to incorporate the teachings of Hartwich. One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of the system.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Kim further in view of Mortia as applied to claim 1, 2, 4, 6, 8, 11, 12, 14, 16, and 18  above, and further in view of Chae et al.(US 20170250858 herein after Chae).

Regarding claim 3, 13, Lui does not teach wherein the processor is configured to: form the first TP and the second TP in a duplex mode; and transmits the data generated in the vehicle into a frame of 29 an adaptive size depending on the diagnostic message.
Kim teaches wherein the processor is configured to: form the first TP and the second TP ([0053] “the first or second communication controller 20 or 30 (e.g., the first or second communication scheme). In the network system configured as described above, each controller selects and employs a communication scheme suitable for its function performance among CAN and CAN-FD communications”);
 and transmits the data generated in the vehicle into a frame of an adaptive size depending on the diagnostic message ([0056] “The CAN-FD communication message is configured to include a standard data frame shown in FIG. 3. The maximum communication speed of transmittable data is 15 Mbps, and the maximum data amount of transmittable data is 64 bytes (512 bits)”, [0055] “The CAN communication message is configured to include a standard data frame shown in FIG. 2. The maximum communication speed of transmittable data is 1 Mbps, and the maximum data amount of transmittable data is 8 bytes (64 bits)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
 Kim and Morita does not teach in a duplex mode.
However, Chae teaches in a duplex mode ([0068] “The common transmission parameters may be used for communications between the communication nodes. The common transmission parameters may include speed (e.g., transmission speed), duplex mode (e.g., half-duplex mode, full-duplex mode, etc.) and the like”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, and Morita to incorporate the teachings of Chae. One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of the system.

Claims 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Kim further in view of Morita further in view of Hartwich  as applied to claims 5, 7, 15, 17 above, and further in view of Hwang et al. (US 20140337680 herein after Hwang).

Regarding claim 9, Lui does not teach wherein the processor is configured to: compare the DLC set to 8 bytes with the data generated in the vehicle to form a single frame; and compare the DLC set to 8 bytes with a predetermined minimum value to form a first frame.
Kim teaches DLC set to 8 bytes with the data generated in the vehicle to form a frame ([0060] “each of the CAN and CAN-FD communication controllers, i.e., controllers in a single network, receives and identifies r0 (e.g., in the CAN communication message) that is the next bit of an identifier extension (IDE) bit of the message or an extended data length (EDL) bit (e.g., in the CAN-FD communication message), thereby deciding the communication scheme of the transmission controller. For example, if the next bit of the IDE bit is identified as a dominant (e.g., ‘0’), each heterogeneous communication controller decides that the transmission controller uses the CAN communication scheme. If the next bit of the IDE bit is identified as a recessive (e.g., ‘1’), each heterogeneous communication controller decides that the transmission controller uses the CAN-FD communication scheme”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Kim and Morita does not teach single frame, compare the DLC, a predetermined minimum value to form a first frame.
However, Hartwich teaches compare the DLC ([0065] “If what is present at the branching point 310, for example after reception of the second bit of the control field as a dominant r0 bit, is the information that, in accordance with the first marker, communication is occurring according to standard CAN (path labeled "1" in FIG. 3), then in step 312 the further bits of the control field are read in. Based on those bits, the data length code is evaluated in accordance with standard CAN, and in step 316 the associated volume of data (8 bytes maximum, corresponding to the data field)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, and Morita to incorporate the teachings of Hartwich. One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of the system.
Hartwich does not teach single frame, a predetermined minimum value to form a first frame.
Hwang teaches single frame, a predetermined minimum value to form a first frame ([0030] “a threshold size, determines whether to transmit a single frame or a plurality of consecutive frames, and according to the determination, transmits the single frame or the plurality of the consecutive frames to another terminal through the CAN network”, Fig. 2 “First Frame 220”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, Morita, Hartwich to incorporate the teachings of Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate number to maximize the performance of the system.

Regarding claims 10, Lui, Kim, Morita, Hartwich does not teach wherein the processor is configured to: set the predetermined minimum value to 63.
However, Hwang teaches wherein the processor is configured to: set the predetermined minimum value to 63 ([0030] “a threshold size, determines whether to transmit a single frame or a plurality of consecutive frames, and according to the determination, transmits the single frame or the plurality of the consecutive frames to another terminal through the CAN network”, Fig. 2 “First Frame 220”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, Morita, Hartwich to incorporate the teachings of Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate number to maximize the performance of the system.


Claims 19 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui in view of Kim further in view of Morita  as applied to claims 1, 2, 4, 6, 8, 11, 12, 14, 16, and 18  above, and further in view of Hartwich further in view of Hwang.

Regarding claim 9, Lui does not teach wherein the processor is configured to: compare the DLC set to 8 bytes with the data generated in the vehicle to form a single frame; and compare the DLC set to 8 bytes with a predetermined minimum value to form a first frame.
Kim teaches DLC set to 8 bytes with the data generated in the vehicle to form a frame ([0060] “each of the CAN and CAN-FD communication controllers, i.e., controllers in a single network, receives and identifies r0 (e.g., in the CAN communication message) that is the next bit of an identifier extension (IDE) bit of the message or an extended data length (EDL) bit (e.g., in the CAN-FD communication message), thereby deciding the communication scheme of the transmission controller. For example, if the next bit of the IDE bit is identified as a dominant (e.g., ‘0’), each heterogeneous communication controller decides that the transmission controller uses the CAN communication scheme. If the next bit of the IDE bit is identified as a recessive (e.g., ‘1’), each heterogeneous communication controller decides that the transmission controller uses the CAN-FD communication scheme”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lui to incorporate the teachings of Kim. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system.
Kim and Morita does not teach single frame, compare the DLC, a predetermined minimum value to form a first frame.
However, Hartwich teaches compare the DLC ([0065] “If what is present at the branching point 310, for example after reception of the second bit of the control field as a dominant r0 bit, is the information that, in accordance with the first marker, communication is occurring according to standard CAN (path labeled "1" in FIG. 3), then in step 312 the further bits of the control field are read in. Based on those bits, the data length code is evaluated in accordance with standard CAN, and in step 316 the associated volume of data (8 bytes maximum, corresponding to the data field)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, and Morita to incorporate the teachings of Hartwich. One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of the system.
Hartwich does not teach single frame, a predetermined minimum value to form a first frame.
Hwang teaches single frame, a predetermined minimum value to form a first frame ([0030] “a threshold size, determines whether to transmit a single frame or a plurality of consecutive frames, and according to the determination, transmits the single frame or the plurality of the consecutive frames to another terminal through the CAN network”, Fig. 2 “First Frame 220”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, Morita, Hartwich to incorporate the teachings of Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate number to maximize the performance of the system.

Regarding claims 10,  Lui, Kim, Morita, Hartwich does not teach wherein the processor is configured to: set the predetermined minimum value to 63.
However, Hwang teaches wherein the processor is configured to: set the predetermined minimum value to 63 ([0030] “a threshold size, determines whether to transmit a single frame or a plurality of consecutive frames, and according to the determination, transmits the single frame or the plurality of the consecutive frames to another terminal through the CAN network”, Fig. 2 “First Frame 220”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lui, Kim, Morita, Hartwich to incorporate the teachings of Hwang. One of ordinary skill in the art would have been motivated to make this modification in order to select the appropriate number to maximize the performance of the system.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411   

/AJIT PATEL/Primary Examiner, Art Unit 2416